409 So.2d 211 (1982)
STATE of Florida, Appellant,
v.
Walter HILLIARD and Robert Critcher, Appellees.
No. 80-320.
District Court of Appeal of Florida, Fourth District.
February 3, 1982.
Jim Smith, Atty. Gen., Tallahassee, and Laura R. Morrison, Asst. Atty. Gen., West Palm Beach, for appellant.
David R. Damore, Fort Lauderdale, for appellee Critcher.
PER CURIAM.
The state's numerous violations of discovery rules and court orders directing discovery ultimately led, on the eve of trial, to an order dismissing the information as to appellees, the court having determined on the basis of an evidentiary hearing that the state's non-compliance was not inadvertent, the violations were substantial, and the defendants were irreparably prejudiced in the preparation of their defense.
The record adequately supports the trial court's findings and the state has failed to show an abuse of discretion.
AFFIRMED.
DOWNEY and ANSTEAD, JJ., and OWEN, WILLIAM C., JR., (retired), Associate Judge, concur.